Citation Nr: 1004183	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

2.  Entitlement to service connection for a right knee 
disability, status post-total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1963 to August 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that rating decision, the 
RO declined to reopen the claim for service connection for 
right knee disability, because no new and material evidence 
had been received.  The Veteran appealed. 

It is noted that in an April 2003 rating decision, the RO 
declined to reopen the claim for service connection, because 
no new and material evidence had been received that linked 
the Veteran's current disability to his service.  The Veteran 
did not appeal that decision, and it became final.  The April 
2003 rating decision is the last final decision of record.   

While the April 2005 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for right knee disability, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.

Additionally, it is noted that it appears from a February 
2007 correspondence, which includes attachments that the 
Veteran seeks to reopen a previously denied claim for service 
connection for a back disability.  This matter is referred 
back to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO declined to 
reopen the claim of service connection for right knee 
disability, finding that there was no medical evidence that 
linked the Veteran's current disability to his service.  The 
Veteran did not appeal that decision, and it became final. 

2.  Since the April 2003 decision, VA has received additional 
evidence that relates to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for 
right knee disability, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the claim of 
service connection for right knee disability became final.  
38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2009).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a right knee disability has been 
received since the last final decision in April 2003.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
in view of the Board's favorable decision to reopen the claim 
of service connection for right knee disability, any further 
discussion as to that claim regarding any lapses in duties to 
assist and notify, or regarding whether the Veteran was 
prejudiced by any such lapses, would serve no useful purpose.  

Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
right knee disability. 

Prior to the current claim on appeal, the RO declined to 
reopen the Veteran's claim for service connection in an April 
2003 rating decision.  The Veteran did not appeal, and the 
rating decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now seeks to 
reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the April 2003 rating 
decision consisted of the following: the Veteran's service 
personnel records that showed he received a Master Parachute 
Badge, Combat Infantry Badge, and Purple heart; his service 
treatment records which showed several complaints of right 
knee pain; his post-active service treatment records that 
continued to show complaints of right knee pain and a 
diagnosis for arthritis in the right knee; his private and VA 
treatment records that show a diagnosis for degenerative 
joint disease, medial meniscus tear, and several surgical 
procedures on the right knee; a December 2002 VA examination 
report that confirmed a diagnosis for degenerative joint 
disease, but did not provide a medical nexus opinion; and 
several statements from the Veteran that he injured his right 
knee during parachute jumps.  The RO continues to deny the 
Veteran's claim, because there was no link between the 
Veteran's current disability and his service.  

Subsequent to the April 2003 rating decision, VA has received 
additional private treatment records that show the Veteran 
underwent a right total knee replacement in March 2005.  The 
additional evidence of record also comes from the Veteran's 
statements in his August 2006 substantive appeal.  The 
Veteran stated that he participated in over 350 parachute 
jumps during service, in which half of those jumps were 
combat training jumps where he jumped with up to 80 pounds of 
equipment.  He reported that he injured his knee several 
times from parachute jumps.  Finally, he stated that he has 
experienced right knee pain in service and since service.  

The Board finds that the additional evidence received since 
the April 2003 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  The new statements 
from the Veteran regarding the claimed knee injury in service 
along with the evidence showing a new diagnosis for status-
post right total right knee replacement constitute new and 
material evidence.  The lay statements must be presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The new evidence is material because, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claim.  
Lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Accordingly, the Veteran's lay statements regarding inservice 
knee injury from parachute jumps and symptoms of knee pain 
since service are probative for the purpose of reopening the 
claim, even if not sufficient to grant service connection.   
See Hodge, 55 F.3d 1356 ("New and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.)  

The Board accordingly finds new and material evidence has 
been received to reopen the claim for service connection on 
appeal.  38 C.F.R. § 3.156(a). The Veteran's appeal is 
granted to that extent.


ORDER

As new and material evidence has been received, reopening of 
the claim for service connection for right knee disability is 
granted.





REMAND

As discussed above, VA has received additional evidence that 
is sufficient to reopen the Veteran's claim for service 
connection for right knee disability, currently identified as 
status-post right total knee replacement; however, additional 
development is necessary prior to adjudication of this claim.

There is additional medical evidence of record that indicates 
a possible nexus between the Veteran's current disability and 
his service.  It is noted that the Veteran was afforded a VA 
examination in December 2002.  In that examination report, 
the examiner recorded a diagnosis for degenerative joint 
disease, but the examiner did not provide a medical opinion 
on whether the Veteran's right knee disablity was related to 
service.  As such, a new VA examination is in order to 
identify the nature of the disability and to determine the 
most likely etiology and time of onset of any current right 
knee disability.   See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  

The Board notes that a review of the Veteran's service 
records shows he was awarded a Master Parachute Badge.  The 
Veteran has stated that while he served as a member of the 
Airborne Division, he participated in over 350 jumps.  The 
Veteran has reported that he injured his right knee in 
several of those jumps and he has experience right knee pain 
since.  A review of the service treatment records shows the 
Veteran complained of knee pain in July 1978, November 1978, 
December 1988, and July 1988 to September 1988, and with knee 
cramps in April 1993.  The Veteran's post-service treatment 
records show he began experiencing right knee pain in 1996.  
A September 1997 treatment record shows a possible diagnosis 
for arthralgia with arthritis or degenerative joint disease.  
The Veteran underwent three knee surgical procedures between 
2000 and 2004, without lasting success.  In March 2003, the 
Veteran had a total knee replacement on his right knee.  The 
RO/AMC should instruct the VA examiner to consider all this 
information when he or she renders an opinion on whether the 
Veteran's current right knee disability is related to his 
service. 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment not previously obtained, and obtain those 
records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.    

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on file.

2.  After receipt of any additional records, 
the RO/AMC should then schedule the Veteran 
for the appropriate VA examination to 
determine the nature and likely etiology of 
the Veteran's right knee disability.  The 
Veteran's claims file must be made available 
to the examiner prior to the examination, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should be requested to provide a 
diagnosis for the Veteran's current right 
knee disability.  Additionally, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed right knee disability is 
etiologically related to military service.  
The examiner should be instructed to 
consider the Veteran's service history, 
including reported numerous parachute jumps 
and complaints of inservice right knee pain.  
The examiner should provide a rationale for 
any opinion provided.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.  

3.  The RO/AMC should then re-adjudicate the 
claim for service connection for right knee 
disability.  If the benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


